DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 4/28/2022 wherein claims 1 and 11 has been amended 
Claims 1-9, 11-13, 16-18 and 21-24 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 4/28/2022 overcome the rejection of claims 1-9, 11-12 and 16-22 made by the Examiner under 35 USC 102(a)(1) over Giles et al. (WO2009/153281). This rejection is withdrawn as Giles fails to disclose a composition as is currently claimed. 
Applicants amendments filed 4/28/2022 overcomes the rejection of claim 13 made by the Examiner under 35 USC 103 over Giles et al. (WO2009/153281) in view of Reis et al. (2015). This rejection is withdrawn as the rejection from which it depended from was withdrawn.  





New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has amended claims 1 and 11to recite a ‘…wherein the composition does not comprise stearic acid or paraffin wax…” While Applicant has support for the presence/absence of stearic acid in the specification, Applicant lacks such support for paraffin wax. The specification fails to ever mention paraffin wax and thus the specification lacks support for its recitation by the claims as amended. If Applicant contends that there is support for such recitation of “paraffin wax” by the instant claims, then Applicant is requested to point to the specific page and line of said support. This is a new matter rejection.
Applicants attention is directed to MPEP 714.03, “Applicant should also specifically point out the support for any amendments made to the disclosure.” Applicant has not done so.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 16-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. (WO 2009/153281; of record).
Giles discloses the following composition: 
    PNG
    media_image1.png
    358
    547
    media_image1.png
    Greyscale
(see Example 1, page 17). This formulation comprises 1.05% of beheneyltrimethyl ammonium chloride (cationic surfactant) (see instant claims 1 and 7-9), ceterayl alcohol (mixture of C16 and C18) in an amount of 6% by weight (see instant claim 1) and 0.10% by weight of acrylate/beheneth-25 methacrylate (Aculyn 28:alkyl group comprises 22 carbons) which is taught by be a hydrophobically-modified anionic polymer (see page 1).  It is noted that Example 1 includes stearic acid and paraffin wax which are both excluded from the instantly claimed composition. However, Giles teaches that these components are selected from a larger group of fatty acids (see page 16, lines 4-10) and structure waxes (see page 2, lines 8-25) and so it would have been obvious to formulate a composition free of stearic acid and paraffin wax and instead include other recited fatty acids and structural waxes with a reasonable expectation for success.  Thus, while stearic acid and paraffin wax are required by Example 1, they are not required in every composition encompassed by Giles as it was taught that they are both selected from a larger group of materials for a specific purpose. 
With respect to claims 23 and 24, Reis teaches that their composition contains a condition gel phase (i.e. base) which comprises the cationic surfactant and fatty material which leads to the formation of a lamellar phase (see page 7, lines 25-29). 
The compositions of the invention demonstrated an improved ease of rinse which indicates that the process of using the composition requires less water (i.e. saving water) (see page 18) (see instant claims 11 and 12). 
With respect to instant claims 1 and 16-21, these are product-by-process limitations. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  Here, in the instant case, it is unclear how the product-by-process limitations structurally improves or benefits the resulting composition as the claim confers no properties to the resulting product. Moreover, the recitation by claim 1 that the composition “is obtainable from a method” suggests that the method used to produce the claimed composition is optional due to the optionality of the phrase “is obtainable from”.
As it pertains to the requirement that the composition “confers a Draw Mass of from 1 to 250 g to hair treated with the conditioning composition”, this would be expected to be present in the composition of the prior art despite being unrecognized. As the claimed product and the product of the art are identical in that they both the same amounts of a) fatty alcohol, b) cationic surfactant and c) hydrophobically modified anionic polymer, the claimed and prior art products identical in composition and, therefore, must have the same properties, unless shown otherwise.  See MPEP 2112.01. 
The only difference between Giles and the instant claims is that Giles does not teach the specific combination of components as claimed in a single embodiment (see instant claim 1), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Giles, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.  Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Giles's disclosure, to arrive at a composition comprising a conditioning gel phase wherein the composition is free of stearic acid and paraffin wax
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 13 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Giles et al. (WO 2009/153281; of record)  as applied to claims 1-9, 11-12, 16-18 and 21-24 above, and further in view of Reis et al. (Int J Trichology, 2015, 7(1), 2-15; of record).
Giles fails to teach rinsing the conditioning composition from the hair with water until a constant friction is reached.
Reis is directed to hair cosmetic and in particular conditioners. Reis teaches that conditioners are applied on the hair length avoiding the scalp. Upon completion of the conditioning process, the conditioner is to be completely rinsed out from the hair because remaining conditioner will lower inter fiber friction and reduce combing forces (see page 10). It would be expected that during the rinse step, the hair fibers would have eventually yield a feeling of constant friction indicating that the conditioner has been completely removed.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611